DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0243249), hereinafter Lee in view of Lou et al. (U.S. 2013/0022117), hereinafter Lou. Lee and Lou were cited in the Applicant’s IDS dated 1/16/19. 

Regarding claim 13, Lee discloses a method for processing reconstructed video using in-loop filter processing, the method comprising: 
deriving a reconstructed picture based on information incorporated in a video bitstream ([0090], figs. 2 and 3); 
determining whether a current reconstructed block in the reconstructed picture is merged with a target reconstructed block in the reconstructed picture for determining current in-loop filter information for the current reconstructed block ([0031], [0090], [0096] and fig. 2); 
deriving the current in-loop filter information from the target reconstructed block ([0096]); and 
applying in-loop filter processing to the current reconstructed block using the current in-loop filter information ([0090]-[0091]).
Lee does not explicitly disclose the target reconstructed block being one of a left reconstructed neighboring block and an upper reconstructed neighboring block of the current reconstructed block and in response to the current reconstructed block being determined as merged with the target reconstructed block: determining whether both the left reconstructed neighboring block and the upper reconstructed neighboring block exist; in response to both the left reconstructed neighboring block and the upper reconstructed neighboring block being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when a merge left flag obtained from the video bitstream is true and determining the current reconstructed block is merged 
However, Lou teaches a method comprising:
determining whether a current reconstructed block in the reconstructed picture is merged with a target reconstructed block in the reconstructed picture for determining current in-loop filter information for the current reconstructed block (Lou [0042], [0063] and [0066]), the target reconstructed block being one of a left reconstructed neighboring block and an upper reconstructed neighboring block of the current reconstructed block (Lou [0042] and [0052]); 
in response to the current reconstructed block being determined as merged with the target reconstructed block (Lou fig. 9, #902 and #906): 
determining whether both the left reconstructed neighboring block and the upper reconstructed neighboring block exist (Lou [0009] and fig. 9, #912); 
in response to both the left reconstructed neighboring block and the upper reconstructed neighboring block being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when a merge left flag obtained from the video bitstream is true and determining the current reconstructed block is merged with the upper reconstructed neighboring block when the merge left flag is false (Lou [0052]); 
in response to not both the left reconstructed neighboring block and the upper reconstructed neighboring block being determined as existing, determining the current reconstructed block is merged with the left reconstructed neighboring block when the left reconstructed neighboring block exists and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee’s method with the missing limitations as taught by Lou to improve coding efficiency (Lou [0009]).
As shown above, all of the limitations are known, they can be applied to a known device such as a video encoder or decoder to yield a predictable result of improving coding efficiency.

Regarding claim 14, Lee in view of Lou teaches the method of claim 13, further comprising: in response to the current reconstructed block being determined as not merged with the target reconstructed block, obtaining the current in-loop filter information from the video bitstream (Lee [0096]).

Allowable Subject Matter
Claim 1-4, 6-9 and 11-12 are allowed. 

Response to Arguments
Applicant's arguments filed 8/14/20 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.
	After further consideration of the Lou reference, Lou teaches whether to merge with a left or above block based on a merge_left_flag being true or false ([0052]). Lou further teaches merging with available blocks (i.e. existing blocks) ([0009]). As a result, if only one of a left or above block is available (i.e. exists), Lou teaches merging with the available block ([0009]). Therefore, the combination of Lee and Lou teaches the amended limitations.

On pg. 11 of the Applicant's Response, the Applicant argues that Lou does not discuss in-loop filtering for a current reconstructed block.
	The Examiner respectfully disagrees. The 35 U.S.C. § 103 rejection is based on a combination of references, not a single reference. Lee discloses in loop filtering in combination with a merge mode ([0096] and [0031]). Lou teaches a merge mode with a merge_left_flag ([0042], [0052] and [0009]) and loop filtering associated with a decoding process and reconstructed data ([0063], [0066] and fig. 11). Therefore, the combination of Lee and Lou teaches the new limitations of claim 13 as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (U.S. 2008/0267292) discloses determining whether or not a left or upper block exists and merging information in response to the determination ([0056] and fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW K KWAN/Primary Examiner, Art Unit 2482